Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-8, A printed circuit board, Class H05K1/183,
Group II, Claims 9-11 and 12-15, A method for making a circuit board, Class H05K3/30.
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the process as claimed can be used to make another and materially different product;
For example, the limitations of a second chip cavity formed within the one or more board layers, wherein a second Josephson amplifier or Josephson mixer is disposed within the second chip cavity; and a coupler disposed on at least one of the one or more board layers, wherein the coupler comprises a first leg and a second leg; wherein the first leg is electronically coupled to the first Josephson amplifier or Josephson mixer and the second leg is electronically coupled to the second Josephson amplifier or Josephson mixer, in the product claim 1 of Group I; which are not required by the method claim 9 of Group II; and the limitations of one or more board layers, a first chip cavity and a second chip cavity formed within the one or more board layers, and a coupler disposed on at least one of the one or more board layers, wherein the coupler comprises a first leg and a second leg; wherein the first leg is electronically coupled to 
but also, the product as claimed can be made by another and materially different process;
For example, the limitations disposing at least one connector on at least one of the one or more board layers, in method claim 9 of Group II, which are not required by product claim 1 of Group I; and the limitations of providing a dielectric substrate; forming a first chip cavity and a second chip cavity within the dielectric substrate, and disposing at least one connector on the dielectric substrate, in the method claim 12 of Group II; which are not required by the product claim 1 of Group I.
Because these inventions of Group I and Group II are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
In the Group II of this application contains claims directed to the following patentably distinct subgroups as follows:
a.	Subgroup I depicted Claims 9-11, 
b.	Subgroup II depicted Claims 12-15;
The Subgroups are independent or distinct because claims recite the distinct characteristics of such Subgroups. In addition, these Subgroups are not obvious variants of each other based on the current record.
The Subgroup I and Subgroup II are related as subcombinations; the subcombination is distinct if it is not obvious variants, and if it is shown that at least one distinct characteristic of subcombinations are separately usable. In the instant case, the subcombination of Subgroup I has separate usable utility such as the limitations of providing one or more board layers; forming a first chip cavity within the one or more board layers, and disposing at least one connector on at least one of the one or more board layers, in the subcombination claim 9 of Subgroup I, which do not require by the subcombination claim 12 of Subgroup II; and the subcombination of Subgroup II has separate usable utility such as the limitations of providing a dielectric substrate; forming a first chip cavity and a second chip cavity within the dielectric substrate, wherein the second chip cavity is operable to receive a second Josephson amplifier or Josephson mixer; disposing the second Josephson amplifier or Josephson mixer into the second chip cavity; and disposing at least one connector on the dielectric substrate, in the subcombination claim 12 of Subgroup II, which do not require by the subcombination claim 9 of Subgroup I.
There is an examination and search burden for these patentably distinct Subgroups due to their distinct characteristics. The Subgroups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Subgroup would not likely be applicable to another Subgroup; and/or the Subgroups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Subgroup for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Subgroups to be examined even though the requirement and (ii) identification of the claims encompassing the elected Subgroups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the Subgroups may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Subgroups requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Should applicant traverse on the ground that the Subgroups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Subgroups to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Subgroups unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other Subgroups.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848